Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, line 2: “size and configures” should read –sized and configured--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell (US Pub. 2018/0014504 A1) in view of Whitney (US Pub. 2019/0000038 A1).
claim 1, Grinnell discloses a feeder comprising: 
a base portion defining an internal storage chamber and having at least one opening (Fig. 11, first compartment 102 has two openings); 
an insert configured to be positioned within the opening and attachable to the base portion (Pg. 1, [0009], lines 1-6: “The portable pet feeder and supply storage apparatus may further comprise a housing insert and a lid insert, the housing insert configured to be nestable within the first compartment, the housing insert comprising a water dish opening and a food dish opening for receiving the water dish and food dish”), the insert including a sealing system (Fig. 11, lower dish gaskets 152) and defining a through passage, the sealing system configured to seal the internal storage chamber; 
a lid configured to attach to the insert so to prevent passage through the through passage (Pg. 1, [0008], lines 3-5: “a second compartment having a lid and sidewalls defining a second open space”); 
and a bowl configured to be disposed within the insert (Pg. 1, [0009], lines 6-13: “the portable pet feeder and supply storage apparatus further comprising two bowls, each having a removable lid, each bowl being removably insertable within the water dish opening and food dish opening and configured so that when nested within the food dish opening and the water dish opening, the food dish and water dish may be received within the food dish opening and water dish opening”).
However, Grinnell does not disclose as taught by Whitney, a tubular insert (Fig. 6, upper portion 12).
It would have been obvious to one of ordinary skill in the art to modify the insert of Grinnell to be tubular as taught by Whitney as that is a common shape of bowl.
claim 2, Grinnell as modified discloses a sealing system (Pg. 1, [0008], lines 10-12: “the gasket on the divider providing a water-tight seal between the first compartment and the divider”) but does not disclose the sealing system includes an O-ring as taught by Whitney (Fig. 6, gasket 29 is in the shape of an O-ring).
Regarding claim 3, Grinnell as modified by Whitney discloses the claimed invention in addition to, as taught by Grinnell, the base includes a lip with an upper surface surrounding the opening (Fig. 11, housing insert 134 has a lip surrounding the opening), the tubular insert includes an outer circumferential protrusion with a recess, and the O-ring is configured to be disposed within the recess so as to abut the upper surface (Fig. 11, dish gasket 152 inserts into the recess that surrounds the bowls 158, 160).
Regarding claim 4, Grinnell as modified by Whitney discloses the claimed invention in addition to, as taught by Grinnell, the O-ring is configured to be disposed between a surface of the tubular insert and a surface of the base adjacent the opening in the base (Pg. 3, [0056], lines 35-44: “In either case, one or more lower dish gaskets 152 are then seated in a groove 154, 156 of the water dish opening 136 and food dish opening 138, respectively. A water dish 158 and food dish 160 may then be lowered into the water dish opening 136 and the food dish opening 138, resting atop the lids 148, 150, with the rim of each dish resting on the lower dish gaskets 152. The configuration is such that when fully seated (nested), the top of the water dish 158 and food dish 160 are flush with the rim of the first compartment 102”).
Regarding claim 5, Grinnell as modified by Whitney discloses the claimed invention in addition to, as taught by Grinnell, the O-ring is configured to be disposed 
Regarding claim 6, Grinnell discloses the claimed invention except for as taught by Whitney, the sealing system includes a first O-ring disposed at a top of the insert and a second O-ring disposed at a bottom of the insert (Fig. 6, gasket 29 is disposed on the upper rim of the insert, pressure plug 44 is located on the bottom of the insert. Pg. 4, [0052], lines 1-5: “To aid in providing pressurization and to prevent liquid from exiting the drip preventing container 10, a pressure plug 44 (see, for example, FIG. 1 or FIG. 6) may be used to cover the upper portion aperture 30. The pressure plug 44 may be made of a silicon rubber, durometer 70A”).
Regarding claim 7, Grinnell as modified by Whitney discloses the claimed invention in addition to as taught by Whitney, the first O-ring is disposed between the insert and the base and the second O-ring is disposed between the insert and the lid (Fig. 6, gasket 29 is disposed on the upper rim of the insert, pressure plug 44 is located on the bottom of the insert).
Regarding claim 9, Grinnell discloses the claimed invention except for as taught by Whitney, the lid is attachable to the insert so as to define a receptable for the bowl 
Regarding claim 10, Grinnell discloses the claimed invention except for as taught by Whitney, the at least one opening in the base portion includes a first opening and a second opening, and the tubular insert is configured to be positioned within the first opening (Fig. 6, first opening defined by the upper rim of lower portion 14, second opening is in where pressure plug 44 is inserted into).
Regarding claim 11, Grinnell as modified by Whitney discloses the claimed invention, in addition to as taught by Grinnell, the tubular insert is configured to snap fit to the base (Pg. 3, [0055], lines 6-12: “As illustrated in FIGS. 1-4, the first compartment 102 and the second compartment 104 may be in a closed configuration, whereby the first compartment 102 is secured to the second compartment 104 using one or more latches 106A and 106B. However, it will be appreciated that any securing mechanism may be used, such as buckles, straps, snaps, or equivalent”).
Regarding claim 13, Grinnell discloses a feeder comprising: 
a base portion defining an internal storage chamber and having a first opening and a second opening (Fig. 11, first compartment 102 has two openings); 
an insert configured to be positioned within the first opening and attachable to the base portion, the first insert defining a through passage (Pg. 1, [0009], lines 1-6: “The portable pet feeder and supply storage apparatus may further comprise a housing insert and a lid insert, the housing insert configured to be nestable within the first compartment, the housing insert comprising a water dish opening and a food dish opening for receiving the water dish and food dish”); 

a lid configured to attach to the first tubular insert so to prevent passage through the through passage (Pg. 1, [0008], lines 3-5: “a second compartment having a lid and sidewalls defining a second open space”); 
a first bowl configured to be disposed within the tubular insert; and a second bowl configured to be disposed within the second opening in the base to seal the internal storage chamber (Pg. 1, [0009], lines 6-13: “the portable pet feeder and supply storage apparatus further comprising two bowls, each having a removable lid, each bowl being removably insertable within the water dish opening and food dish opening and configured so that when nested within the food dish opening and the water dish opening, the food dish and water dish may be received within the food dish opening and water dish opening”).
However, Grinnell does not disclose as taught by Whitney, a tubular insert (Fig. 6, upper portion 12).
It would have been obvious to one of ordinary skill in the art to modify the insert of Grinnell to be tubular as taught by Whitney as that is a common shape of bowl.
Regarding claim 14, Grinnell as modified by Whitney discloses the claimed invenntion in addition to as taught by Grinnell, the tubular insert is configured to snap fit to the base (Pg. 3, [0055], lines 6-12: “As illustrated in FIGS. 1-4, the first compartment 102 and the second compartment 104 may be in a closed configuration, whereby the 
Regarding claim 15, Grinnell as modified by Whitney discloses the claimed invention in addition to as taught by Whitney, the sealing system includes an O-ring (Fig. 6, gasket 29 is in the shape of an O-ring).
Regarding claim 16, Grinnell as modified by Whitney discloses the claimed invention in addition to as taught by Whitney, the sealing system includes a first O-ring disposed at a top of the tubular insert and a second O-ring disposed at a bottom of the tubular insert (Fig. 6, gasket 29 is disposed on the upper rim of the insert, pressure plug 44 is located on the bottom of the insert. Pg. 4, [0052], lines 1-5: “To aid in providing pressurization and to prevent liquid from exiting the drip preventing container 10, a pressure plug 44 (see, for example, FIG. 1 or FIG. 6) may be used to cover the upper portion aperture 30. The pressure plug 44 may be made of a silicon rubber, durometer 70A”).
Regarding claim 17, Grinnell as modified by Whitney discloses the claimed invention in addition to as taught by Whitney, the first O-ring is disposed between the insert and the base and the second O-ring is disposed between the insert and the lid (Fig. 6, gasket 29 is disposed on the upper rim of the insert, pressure plug 44 is located on the bottom of the insert).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell (US Pub. 2018/0014504 A1) in view of Whitney (US Pub. 2019/0000038 A1) and Nottingham (US Pub. 6,983,862 B2).
Regarding claim 8, Grinnell as modified by Whitney discloses the claimed invention except for as taught by Nottingham, the lid is attachable to the insert using threads (Abstract, lines 4-6: “The neck defines a wide mouth opening and including threads for receiving mating threads on the lid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feeder of Grinnell as modified by Whitney to include the threads of Nottingham as it might be a more water-tight means of sealing the compartment.
Regarding claim 12, Grinnell as modified by Whitney discloses the claimed invention except for as taught by Nottingham, a bottom includes protrusions sized and configured to surround the opening in the base of another feeder (Col. 4, lines 42-46 “As illustrated in FIG. 24, the indentation 56 has a shape similar to the shape of the lid 100 so that the lid 100 of one container 50 mates with the bottom wall 52 of a second container 50 when multiple containers are stacked”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feeder of Grinnell as modified by Whitney to include the protrusions of Nottingham to enable the stacking of multiple feeder containers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642